                                  Case 18-12456-gs        Doc 216    Entered 11/25/20 13:32:28        Page 1 of 3



                              1   Kevin W. Coleman (CA SBN 168538)
                                  Kimberly S. Fineman (CA SBN 184433)
                              2   NUTI HART LLP
                                  411 30TH Street, Suite 408
                              3   Oakland, CA 94609-3311
                                  Telephone: 510-506-7152
                              4   Email: kcoleman@nutihart.com
                                         kfineman@nutihart.com
                              5
                              6   Attorneys for Kavita Gupta,
                                  Chapter 11 Trustee for Desert Oasis Apartments, LLC
                              7
                              8
                              9

                             10                            UNITED STATES BANKRUPTCY COURT

                             11                                     DISTRICT OF NEVADA

                             12 In re:                                               Case No.: BK-S-18-12456-GS

                             13 DESERT OASIS APARTMENTS, LLC,                        Chapter 11
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             14                          Debtor.                     CHAPTER 11 TRUSTEE KAVITA
      NUTI HART LLP




                             15                                                      DISBURSEMENT OF ADDITIONAL
                                                                                     SUMS OWING TO BUYER ED-DEN
                             16                                                      UNDER SALE ORDER

                             17                                                      Date:        January 11, 2021
                                                                                     Time:        9:30 a.m.
                             18                                                      Judge:       Hon. Gary Spraker

                             19
                             20

                             21

                             22                 , hereby seeks an order authorizing the disbursement of $12,590.00 to ED-DEN

                             23                                                                               Order Granting

                             24
                             25 Liens and Grant Related Relief     Lot 5 [Doc No. 1264 in formerly jointly administered lead Case

                             26 No. 18-12454                        In support of this Objection, the Trustee respectfully

                             27 represents as follows:
                             28


                                                                                 1
                                  Case 18-12456-gs        Doc 216     Entered 11/25/20 13:32:28        Page 2 of 3



                              1          The Estate owned a parcel of real property commonly known as 5316 Danville

                              2                                                                 On January 3, 2020, this Court

                              3

                              4 parcels of real property, including the Apartments [Doc. No. 972 in Case No. 18-12454].
                              5          To qualify as a bidder in the auction of the Apartments, Buyer entered into a Purchase

                              6

                              7                                           cessful bidder at the auction pursuant to the Bid

                              8 Procedures Order. See Declaration of Bidder in Support of Sale Motion and Finding of Good
                              9 Faith Under 11 U.S.C. §363(m), Exhibit A [Doc. No. 1237 in Case No. 18-12454].

                             10          The auction of the Apartments was held before the Court on June 5, 2020 and Buyer was

                             11 the successful bidder after increasing its bid to $15,600,000.00 during the auction. The Sale

                             12 Order approving the sale of the Apartments to Buyer was entered on June 15, 2020 and the sale
411 30TH STREET, SUITE 408




                             13 closed on June 3
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311
      NUTI HART LLP




                             14          Pursuant to the Sale Agreement and the Sale Order, Buyer was to receive credits upon

                             15 closing for (i) all rents and other sums due and payable or paid under existing month-to-month

                             16 leases with tenants for the period after the Closing Date and (ii) any security deposits held by the

                             17 Estate or owed to tenants at the Apartments                                             . See Sale

                             18 Agreement, Art. IV at ¶ 3.d and Sale Order, ¶4. Pursuant to the Sale Order, Buyer is solely

                             19 responsible for all existing tenant deposits post-Closing. See Sale Order, ¶4. While certain
                             20 amounts were credited or (with respect to undeposited receipts) turned over to Buyer at Closing

                             21 on account of the Prepaid Rent and Deposit Credits, subsequent reconciliations between the

                             22 Trustee and Buyer revealed that additional sums were owing to Buyer on account of the Prepaid
                             23 Rent and Deposit Credits.

                             24          Prior to Closing and as an accommodation to Buyer to allow for the transition of the

                             25 utility accounts related to the Apartments, the Trustee and Buyer entered into a Utilities Reserve

                             26

                             27 otherwise due to Buyer at Closing remained in escrow pending reconciliation of final utility bills
                             28 to the Estate. The Buyer was given 15 days from the Closing Date to complete the transfer of all


                                                                                  2
                                  Case 18-12456-gs        Doc 216      Entered 11/25/20 13:32:28        Page 3 of 3



                              1 utility accounts. Any charges accrued from the Closing Date

                              2 would be paid by the Trustee and deducted from the funds set aside in the Utilities Reserve. On
                              3 August 28, 2020, the Trustee provided the required accounting to Buyer of the payments made

                              4
                              5 September 21, 2020, the funds held in escrow under the Utilities Reserve were distributed to the
                              6 parties in accordance with the Utilities Accounting, with $8,163.61 released by the escrow agent

                              7 to Buyer and the balance remitted to the Trustee for reimbursement for the post-Closing utilities
                              8 paid. Buyer asserts it is entitled to certain additional, minor credits under the Utilities Reserve.
                              9 The Trustee disputes this assertion.

                             10          To resolve the accountings as to both the Prepaid Rent and Deposit Credits and the

                             11 Utilities Reserve, the Trustee and Buyer entered into a Final Accounting Agreement and Release

                             12                                                                                   , which sets forth
411 30TH STREET, SUITE 408




                             13 in more detail the credits applied and owing, is attached as Exhibit A to the declaration of Kavita
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311
      NUTI HART LLP




                             14 Gupta filed concurrently with this Motion and in support thereof. Pursuant to the Final
                             15 Accounting Agreement, the parties have agreed that Buyer should receive an additional

                             16 $12,590.00 in full satisfaction of all amounts owing to Buyer on account of either the Prepaid

                             17 Rent and Deposit Credits or the Utilities Reserve.
                             18          Paragraph 9 of the Sale Order requires the Trustee to hold any net proceeds of sale

                             19 pending further order of the Court. The Trustee, therefore, brings this current motion to allow
                             20 the Final Payment from the net proceeds currently held by the Trustee. The Trustee submits

                             21 such further adjustment is warranted under the terms of the Sale Agreement and Sale Order.

                             22          Wherefore, the Trustee prays for an order:

                             23          1.      Authorizing the Trustee to enter into the Final Accounting Agreement and to

                             24 disburse the sum of $12,590.00 to Buyer, with payment to be remitted as Buyer so directs; and
                             25          2.      For such further relief as the Court deems just and proper.

                             26 Dated: November 25, 2020                        NUTI HART LLP

                             27                                                 By: /s/ Kimberly S. Fineman
                                                                                        Kimberly S. Fineman
                             28                                                 Attorneys for Kavita Gupta, Chapter 11 Trustee for
                                                                                Desert Oasis Apartments, LLC

                                                                                   3
